Title: To George Washington from John Bertles Shee, 27 August 1791
From: Shee, John Bertles
To: Washington, George



Honor’d & Esteemed Sir.
Philada August 27th 1791.

I hope that your Philanthropic Soul will pardon the Temerity that actuates the Person who now addresses you to write you I have Sir taken this unbounded Liberty on the Consideration of your being acquainted with my Father & Connections It will be necessary to inform you that thr’o Misconduct (& to my Shame & I confess it) that I incurred my Father’s displeasure insomuch so that I was forced to abandon his presence & ever since that Time have been doomed to wander about the wide World, I hope you will not Honored Sir be offended when I inform you that I was bred to the Law but thro’ Rashness wch is incident to youth have been brought thus low my father justly incensed against me will not permit me to appear in his presence I am now at this present a wretched Outcast, Pity Sir my unhappy & Deplorable situation, I am myself the bearer of these Lines to your Excellency my Cloaths are so bad that I am perfectly ashamed to come even to your Door I can Sir get a School in the Country but for want of a small Sum am hindered to buy a few decent Cloaths—I hope ever Honored Sir you will pardon this Temerity in my writing you & Oh! rescue an unhappy Mortal from this his Abyss of Miserey. I am with the greatest Respect your Excellency’s most obdt & devoted servt

John Bertles Shee

